Citation Nr: 0703920	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-15 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
anxiety, and depressive disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in May 2005.

The veteran appeared for a November 2005 video-conference 
hearing before the Board.  At this appearance, the veteran 
expressed the desire to seek the assistance of a certified 
representative to assist her with her hearing testimony.  A 
motion was granted to have the hearing postponed to provide 
an opportunity to appoint and meet with a service 
representative with regard to her claim and take advantage of 
that right of representation.  The veteran was subsequently 
notified that she was scheduled for a new hearing to take 
place in January 2006, but the veteran failed to report for 
this hearing or provide good cause for her failure to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
psychiatric disability, including PTSD, due to events which 
include allegedly being traumatized by the death of a fellow 
female servicemember during training and an alleged sexual 
assault incident while in service.  The record shows that the 
veteran's current psychiatric diagnoses include chronic 
severe PTSD, including as noted in a VA examination report 
authored in association with this claim.  The diagnosis of 
PTSD is largely connected to childhood trauma, but the VA 
examination report expresses that the alleged traumatic 
events during service may have served to permanently 
aggravate a pre-existing disorder.  Thus, the matter of 
verifying the veteran's alleged in-service stressors is 
decisively essential in reviewing this appeal.

The veteran was afforded a VA psychiatric examination in 
March 2004.  The examiner appears to have diagnosed PTSD and 
a depressive disorder.  In an April 2004 addendum, the 
examiner commented that the veteran had and "acute 
exacerbation" of her previously existing PTSD and depressive 
disorder due to the loss of autonomy which she experienced in 
the military setting and the sexual harassment.  The examiner 
later commented that it was as likely as not that the 
depressive disorder was aggravated by the veteran's active 
duty service and the trauma which she reported during the 
examination.  

It appears to the Board that the VA medical opinion was based 
in large part on history furnished by the veteran to the 
examiner.  However, the record does not include supporting 
evidence of the claimed inservice sexual abuse/harassment or 
the death of the fellow female servicemember as reported by 
the veteran.  In other words, it is not clear to what extent 
the VA examiner's opinion was based on an accurate factual 
predicate.  However, the Board believes that the veteran's 
claim of the death of a fellow female servicemember during 
her short period of service should be verifiable through 
official sources and that attempt must be made to do so prior 
to appellate review.  Clarification as to the nature of the 
veteran's psychiatric symptoms during service should also be 
obtained. 

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to personal assault.  

3.  The RO should attempt to verify 
through official channels the veteran's 
claim that a fellow female servicemember 
in her flight died during training.  

4.  After completion of the above, the 
veteran should then be scheduled for a VA 
psychiatric examination.  It is imperative 
that the claims file be made available to 
the examiner for review.  The examiner 
should clearly report every acquired 
psychiatric disability found to be 
present.  As to each such disorder, the 
examiner should offer an opinion as to the 
time of first manifestation of such 
disorder.  As to any disorder(s) which 
preexisted the veteran's service, the 
examiner should offer an opinion as to 
whether such disorder(s) were permanently 
aggravated during service beyond the 
natural progression of the disorder.  As 
to the opinions offered by the examiner, 
the examiner should clearly indicate 
whether or not the opinions are based on 
history furnished by the veteran or on 
objective evidence in the claims file. 

5.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether 
service connection is warranted for an 
acquired psychiatric disability, either on 
a direct incurrence basis or on an 
aggravation of a preexisting disorder 
basis.  The veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case addressing all of 
the issues on appeal, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

